Motion by appellant to vacate order dated October 16, 1959, dismissing his appeal from a judgment of conviction, granted; order vacated. Motion by appellant for assignment of counsel granted. Arnold D. Roseman, Esq., 405 Lexington Ave., New York, N. Y., is assigned as counsel to prosecute the appeal. Appellant’s time to perfect the appeal is enlarged to the May Term, beginning April 23, 1962; appeal ordered on the calendar for said term. Motion by appellant to dispense with printing denied. Since defendant was found guilty of murder in the first degree and was sentenced to life imprisonment, as the jury recommended, he is entitled to the benefit of the provisions of subdivision 8 of section 485 of the Code of Criminal Procedure. Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur.